DETAILED ACTION
         The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

                                             Information Disclosure Statement
1.      The information disclosure statement (IDS) submitted on 8/8/2022 and is in compliance with the provisions of 37 CFR 1.97. According, the information disclosure statement is being considered by the Examiner.
Claim Rejections - 35 USC § 112
2.        The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

3.         Claims are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
             Regarding claim 15, in the claim, it is not clear to the reader how an external magnetic field is generated, since the claim does not provides any technical feature necessary for achieving the result of producing an external magnetic field. It appears that the applicant omitted the technical feature (such as a magnet) which is essential for carrying out the invention and for achieving the claimed technical effect, without recited a magnet in the claim body renders the claim incomplete.
             Claims 16-20 are also rejected as they inherit the deficiencies in claim 15.

Double Patenting 
4.      The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

5.       Claims are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent  10,877,089, respectively. Although the claims at issue are not identical, they are not patentably distinct from each other because:
       Both claim features of the instant application 17/882,827 and prior U.S. Patent 10,877,089 can be compared as:
Instant Application 17/882,827
US. Pat. No. 10,877,089
Claim 1
Claims 1+6
Claim 2
Claim 5
Claim 3
Claim 1
Claim 4
Claims 1+ 5
Claim 5
Claim 5
Claim 6
Claim 1
Claim 7
Claim 1
Claim 8
Claim 1
Claim 9
Claim 15
Claim 10
Claims 1+18+19
Claim 11
Claims 17+19+20
Claim 12
Claims 13+14
Claim 13
Claims 1+4
Claim 14
Claim 1
Claim 15
Claims 1+6 
Claim 16
Claim 1
Claim 17
Claim 1+6
Claim 19
Claim 19
Claim 20
Claim 6



6.       Claims are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent 11,506,706, respectively. Although the claims at issue are not identical, they are not patentably distinct from each other because:
       Both claim features of the instant application 17/882,827 and prior U.S. Patent 11,506,706 can be compared as:
Instant Application 17/882,827
US. Pat. No. 11,506,706
Claim 
Claim 
Claim 
Claim 
Claim 1
Claim 1
Claim 3
Claim 12
Claim 5
Claim 1
Claim 6
Claim 1
Claim 7
Claim 1
Claim 8
Claim 1
Claim 9
Claim 5
Claim 10
Claims 1+9
Claim 11
Claim 9
Claim 12
Claim 20
Claim 13
Claims 9+12+14 
Claim 14
Claim 1
Claim 15
Claim 1
Claim 16
Claim 1
Claim 17
Claims 1+6
Claim 19
Claim 7 
Claim 20
Claim 1



Prior Art of Record
7.        The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.          
             Sturcken (U.S Pub. 2018/0302986) discloses an inductor comprises a planar laminated magnetic core and a conductive winding. The core includes an alternating sequence of (a) a magnetic layer having a thickness of about 100 angstroms to about 10,000 angstroms and (b) a non-magnetic layer having a thickness of about 10 angstroms to about 2,000 angstroms. Magnetic flux passes through a first magnetic layer parallel to a first easy axis of magnetization of the first magnetic layer and the magnetic flux passes through a second magnetic layer, disposed adjacent to the first magnetic layer, parallel to a second easy axis of magnetization of the second magnetic layer. The magnetic flux path extends through the first and second magnetic layers parallel to the first and second easy axes of magnetization, respectively. At least one orthogonal magnetic layer can be disposed laterally from the core such that the magnetic flux path extends through the orthogonal magnetic layer(s). (see specification for more details).              Guisan (U.S Pub. 2018/0267128) discloses a ferromagnetic resonance (FMR) measurement system is disclosed with a waveguide transmission line (WGTL) connected at both ends to a mounting plate having an opening through which the WGTL is suspended. While the WGTL bottom surface contacts a portion of magnetic film on a whole wafer, a plurality of microwave frequencies is sequentially transmitted through the WGTL. Simultaneously, a magnetic field is applied to the contacted region thereby causing a FMR condition in the magnetic film. After RF output is transmitted through or reflected from the WGTL to a RF detector and converted to a voltage signal, effective anisotropy field, linewidth, damping coefficient, and/or inhomogeneous broadening are determined based on magnetic field intensity, microwave frequency and voltage output. A plurality of measurements is performed by controllably moving the WGTL or wafer and repeating the simultaneous application of microwave frequencies and magnetic field at additional preprogrammed locations on the magnetic film. (see specification for more details).
             Cho  (U.S Pub. 2014/0070800) discloses a test apparatus can be provided which includes a test control unit configured to input electrical signals for testing a semiconductor device including a magneto-resistive element, and to receive test result signals from the semiconductor device. A station unit can be configured to support the semiconductor device during testing. A magnetic field generation unit can be configured to apply a magnetic field to the semiconductor device during testing. And a magnetic control unit can be configured to control the magnetic field generation unit. Using the test apparatus, characteristics of the semiconductor device can be tested during application of a magnetic field. (see specification for more details).

Conclusion
9.        Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANG LE whose telephone number is (571)272-9349.  The examiner can normally be reached on Monday thru Friday 7:30AM-5:00PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on (571)272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THANG X LE/Primary Examiner, Art Unit 2858                                                                                                                                                                                                        
11/18/2022